DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 2 to recite a second layer of DNA deposited on a layer formed from a polycationic molecule, and encapsulating the first and second layers of DNA on a flat surface by forming a protective layer over both layers of DNA, and argues that the cited prior art does not teach the claimed arrangement.  With respect to references to Peck (US 2018/0101487) and Stark (EP 2,644,703), Applicant has argued that combining the references would require substantial modifications to the references, and therefore would not be obvious to one of ordinary skill in the art.  The Examiner respectfully disagrees, and notes that encapsulating a substance on a flat layer is routine and commonly utilized in the art.  Additionally, the Examiner contends that encapsulation generally is not limited by shape or geometry of the article to be encapsulated, thus Applicant’s argument that one of ordinary skill in .
With respect to reference to Glass et al., Applicant has argued that the reference is non-analogous art that is not in the same field of endeavor or reasonably pertinent to stably storing DNA.  The Examiner notes that reference to Glass et al., is not cited for teaching storing DNA by silica encapsulation, but instead is cited for teaching a layered particle wherein nucleic acids are layered with polyelectrolyte molecules.  While reference to Glass et al., may not teach stably storing DNA by silica encapsulation, the reference does teach the arrangement wherein nucleic acids are arranged in a multilayered structure with polyelectrolytes so as to increase the loading if DNA or RNA on a particle surface.  As such, Applicant’s claim of non-analogous art with respect to the teachings of Glass et al., is not persuasive.  Therefore, in light of the teachings of the prior art, and the arguments provided here, the Examiner contends that the teachings of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 2018/0101487) in view of Glass et al., (US 2008/0261045), and further in view of Stark (EP 2,644,703).
Regarding claims 2, 21, and 22 Peck teaches a method of nucleic acid based data storage comprising obtaining a flat surface functionalized with a positive charge (paragraphs 0068, 0101-0103), and synthesizing a layer of DNA on the surface (paragraphs 0049, 0051, 0082). Peck does not teach contacting the DNA with a polycationic molecule, and contacting the flat surface with a second layer of DNA.

Stark teaches a storage method for nucleic acids wherein nucleic acids are adsorbed onto positively charged silica spheres (paragraph 0024), and encapsulated with a protective layer (paragraphs 0044, 0050). Stark teaches that it is advantageous to encapsulate nucleic acids as a means of preventing diffusion of reactive species to the nucleic acids, and to prevent diffusion of nucleic acids out of the particles core (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck in view of Glass et al., wherein DNA molecules are encapsulated with a protective layer in order to prevent diffusion of a reactive species to the DNA and to prevent diffusion of DNA from a substrate as taught by Stark.
Regarding claims 3 and 4, Peck teaches cleaning the substrate with piranha solution (paragraph 0105).
Regarding claim 5, Peck teaches glass as the substrate (paragraph 0087).
Regarding claim 6, Peck teaches functionalization with aminoalkyl siloxanes (paragraph 0102).
Regarding claim 7, Peck teaches deposition of nucleotide material with inkjet or laser printers (paragraph 0113).
Regarding claim 8, Stark teaches the protective layer comprising silica (paragraph 0044).
Regarding claim 9, Stark teaches removing nucleic acids from the protective layer by contacting the particle with ammonium fluoride and hydrofluoric acid (paragraph 0026).
Regarding claims 23-26. Peck teaches DNA at predetermined locations on the surface (paragraph 0082) which reads on the claimed vertical and horizontal offsets.  Peck also teaches creating a record of information encoded by the DNA (paragraphs 0053, 0152).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798